Citation Nr: 1041748	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from December 1949 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In August 2010, the appellant testified at a travel board 
hearing.  A transcript of the hearing has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the delay to the appellant, additional 
development is necessary.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the claimant 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, the claimant is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) addressed VA's 38 
U.S.C.A. § 5103(a) notice obligation in the context of a claim 
for dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran was 
service-connected for any condition during his or her lifetime, 
the § 5103(a) notice in such a claim must include, inter alia, a 
statement of the conditions (if any) for which a veteran was 
service-connected at the time of his or her death.  Hupp, 21 Vet. 
App. at 352.

The VCAA notice letters provided to the appellant do not satisfy 
the requirements of Hupp.  On remand, the AMC/ RO should provide 
VCAA notice that includes : (1) a statement of the conditions, if 
any, for which the veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. See Hupp, supra.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  A 
review of the claims file indicates that relevant medical records 
have not been obtained.  In a statement submitted to the RO in 
February 2008, the appellant identified the following medical 
records:  Veterans Outreach Clinic and the VA Hospital, Braintree 
Rehab, Massachusetts Medical Center in October 2006 and Brigham 
and Women's Hospital.  It appears that the records  have not been 
obtained.  On remand, the AMC/ RO should request that the 
appellant provide authorization for the medical records.  The 
AMC/ RO should then obtain the records and associate them with 
the claim file.
The cause of the veteran's death will be considered to be due to 
a service-connected disability when the evidence establishes that 
such a disability was either the principal or contributory cause 
of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be considered the principal 
or primary cause of death, it must be singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather, 
it must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2010). 

At the time of the Veteran's death, service-connection was in 
effect for post-traumatic stress disorder (PTSD), residuals of 
cold injury, left hand, residuals of cold injury, right hand and 
shell fragment wound, right shoulder.  The appellant contends 
that the Veteran's death is related to service-connected PTSD.  

Medical records from Beth Israel, dated in August 2007, indicate 
that the Veteran was admitted to the hospital following an 
unwitnessed fall at home.  He was reportedly found unconscious at 
the bottom of the basement stairs.  

The death certificate indicates that the chief cause of the 
Veteran's death was blunt head trauma with skull and head 
injuries.   

The appellant submitted written statements from a private 
physician, Dr. R.L., M.D..  Dr. R.L. opined that those 
medications that the Veteran took for PTSD contributed 
substantially to the accidental fall.  


The RO obtained a VA medical opinion in October 2009.  The VA 
examination was provided by a psychologist rather than a medical 
doctor.  The Board is of the opinion that an opinion of a 
physician is necessary to adequately address whether a service-
connected disability caused or contributed to the Veteran's 
death.  The Board notes that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).   Therefore, another VA medical opinion 
should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Send the appellant a notice letter as 
required by Hupp.

2.  Request that the appellant provide 
authorization for the release of medical 
records from the VA Hospital, Veterans 
Outreach Clinic, Braintree Rehab, 
Massachusetts General Hospital and Brigham 
and Women's Hospital.  The records should be 
obtained and associated with the claims file.  
A written response should be obtained for all 
requests, including if the records are 
unavailable.  The appellant should be 
informed of the status of all requests

3.  Obtain a written medical opinion from an 
appropriate physician with expertise to 
provide an opinion regarding the cause of the 
Veteran's death.  The claims file, including 
a copy of this REMAND, should be provided for 
the examiner's review in conjunction with the 
examination.

 4.  Following a thorough review of the 
claims file and all available medical 
records, the examining physician should 
provide an opinion as to whether service-
connected PTSD caused or contributed 
substantially to the Veteran's death.  The 
examiner should consider the statements 
provided by Dr. Laguarda.  The examiner 
should discuss the role of any medications 
that the Veteran was taking for treatment of 
PTSD and should address whether those 
medications caused or contributed to the 
Veteran's accidental fall.  

5.  Following the completion of the requested 
development, the RO should readjudicate the 
claim on appeal based on all of the evidence 
of record. If the disposition of the claim 
remains unfavorable, the RO should furnish 
the appellant and her representative a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



